             Case:20-01947-jwb          Doc #:328 Filed: 09/23/2020            Page 1 of 9




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

         Barfly Ventures, LLC, et al, 1                           Case No. BG20-01947
                                                                  Chapter 11
                                                                  Honorable James W. Boyd

                                                                  Jointly Administered

                             Debtors./



                           UNITED STATES TRUSTEE’S OBJECTION
                         TO THE APPROVAL OF THE PROPOSED SALE



         Andrew R. Vara, United States Trustee for Regions 3 and 9 (the “United States

Trustee”), pursuant to his authority under 11 U.S.C. Section 307 and 28 U.S.C.

Section 586(a)(3), files this objection to the proposed approval of the sale to the

stalking horse bidder (DN 127), for the following reasons:




1The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC, (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC
(5229), HopCat-Chicago LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-
GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and
TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252),
HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-
Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House
LLC and McFadden’s Restaurant Saloon)(4255).

                                                     1
               Case:20-01947-jwb             Doc #:328 Filed: 09/23/2020                 Page 2 of 9




         1.       Pursuant to 28 U.S.C. § 586, the United States Trustee is charged with the

administrative oversight of cases commenced pursuant to Title 11 of the United

States Bankruptcy Code. 2

         2.       The debtors filed their petitions for relief under Chapter 11 on June 3,

2020.

         3.       The debtors have filed a motion asking for the Court’s approval of a sale

of substantially all the debtors’ business operations and related assets [DN 127]. The

debtors have obtained a stalking horse bid from an affiliate of their pre-petition

lender.

         4.       In response to the motion, on July 17, 2020, the United States Trustee

expressed, among other things, concern that the sale terms may not be beneficial to

the estates or the creditors [DN 172].

         5.       Upon information and belief, no competing bids were filed, and

therefore, no auction was held. Upon information and belief, the debtors intend to

proceed with the stalking horse bid.

         6.       The United States Trustee objects to the proposed sale for the following

reasons: the final sale agreement has not yet been filed; the final sale agreement may


2 This duty is part of the United States Trustee’s overarching responsibility to enforce the bankruptcy laws as
written by Congress and interpreted by the courts. See, United States Trustee v. Columbia Gas Sys., Inc., (In re
Columbia Gas Sys., Inc.), 33 F.3d 294, 295-6 (3d Cir. 1994)(noting that the United States Trustee has “public
interest standing” under 11 U.S.C. § 307, which goes beyond mere pecuniary interest); Morgenstern v. Revco
D.S., Inc., (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990)(describing the United States Trustee as a
“watchdog”). See also, H.R. Rep. No. 95-595, at 4, 88 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 5966, 6049;
see also, e.g., In re South Beach Secs., 606 F.3d 366, 370, 371 (7th Cir. 2010); Curry v. Castillo (In re Castillo), 297
F.3d 940, 951 (9th Cir. 2002); In re Charges of Unprofessional Conduct 99-37 v. Stuart, 249 F.3d 821, 824 (8th
Cir. 2001); A-1 Trash Pickup v. United States Trustee (In re A-1 Trash Pickup), 802 F.2d 774, 776 (4th Cir. 1986).


                                                           2
            Case:20-01947-jwb     Doc #:328 Filed: 09/23/2020       Page 3 of 9




not have been noticed out properly; the debtors have not filed all of the required

monthly operating reports; the proposed sale as filed has no carve out or other

provision for the payment in full of all administrative expenses; the proposed sale as

filed has no carve out or other provision for ensuring that the proceeds of the sale will

allow a distribution of sale proceeds to the unsecured creditors pursuant to a

confirmed plan of reorganization in Chapter 11; and some of the terms of the

proposed sale may be disadvantageous to the estates and their creditors.



The Final Sale Agreement Has Not Yet Been Filed

       7.     Upon information and belief, the reason the sale has been adjourned is

because the debtors are still “negotiating” over the terms of the sale with the stalking

horse bidder. This raises two related problems. The first is that no one can be

expected to know what the final agreement says because, as of yet, no final version of

the definitive sale documentation has been filed, and one may not yet exist. The

United States Trustee cannot be expected to give a complete statement of objections

to the sale terms if no final version of the sale has been filed.

       8.     The second problem is one of notice. Since the debtor and the stalking

horse are apparently still negotiating the terms of the sale, it seems self-evident that

the final version of the sale agreement must differ from the version that originally

was noticed out to creditors. If there are material differences between the version

that was noticed out and the final version that eventually is put before the Court, then


                                             3
            Case:20-01947-jwb    Doc #:328 Filed: 09/23/2020   Page 4 of 9




creditors have not received adequate notice of the terms of the sale, and the Court

must require that the new sale agreement be noticed out for a rescheduled sale

hearing.



The Debtors Have Not Filed Current, Accurate Operating Reports

      9.      The United States Trustee objects to the sale because the debtors have

not filed accurate, current monthly operating reports. The debtors’ reports for June,

2020 were due July 20, 2020. Those reports were filed, but they had errors. The

United States Trustee notified the debtors that their June reports were inaccurate,

and identified the errors for the debtors. The debtors eventually filed corrected June

reports on September 16, 2020.

      10.     The July 2020 financial reports were due August 20, 2020, and the

August monthly financial report was due as of September 20, 2020. As of this date,

none of the debtors have filed their July 2020 monthly financial reports. The August

reports were filed on September 23, 2020, the date of this filing, and therefore, the

United States Trustee has not yet assessed the completeness or accuracy of those

reports. For these reasons, the Court, the United States Trustee and the creditors do

not know how much the debtors currently have in unpaid Chapter 11 administrative

expenses.




                                          4
                 Case:20-01947-jwb     Doc #:328 Filed: 09/23/2020     Page 5 of 9




           11.     The debtors’ failure to file current, accurate financial reports is not only

a hindrance to the approval of the sale but also a failure by the debtors to fulfill their

fiduciary duty to the Court and the creditors as fiduciaries for the estates.




The Proposed Sale Does Not Provide the Court With a Firm Commitment That
Administrative Expenses Will Be Paid In Full

           12.     Upon information and belief, the stalking horse bid currently on file

makes no provision assuring that the administrative expenses, whatever they may

currently be, will be paid in full. The Court should reject any bid that does not assure

the payment in full of all administrative expenses. In re Family Christian, LLC, 533 B.R.

600, 631 (W.D. Mich. 2015).(The Court said it was unable to approve a bid that failed

to provide the Court with “any firm commitment regarding the payment in full of

administrative expenses.”)

           13.     Without current, accurate monthly financial reports, no one can know

what the total administrative expenses are, and therefore, no one can provide the

Court with a firm commitment that the sale will pay all the administrative expenses

in full.

           14.     It is true that the sale motion mentions a “wind-down budget” and that

the sale motion would require the purchaser to fund the “wind-down budget” if the

sale proceeds are insufficient to fund the “wind-down budget” in full. The “wind-down

budget” is defined at DN 127, page 54 by a reference Section 2.1(a) of the agreement.

                                                 5
                 Case:20-01947-jwb    Doc #:328 Filed: 09/23/2020    Page 6 of 9




Section 2.1(a) refers to the “wind-down budget” as found in Schedule 2.1(a). As

indicated above, the definitive sale documentation, including schedules and exhibits,

has not been filed yet, including the wind-down budget apparently in Schedule 2.1(a).

Indeed, this was another issue raised in the United States Trustee’s July 17, 2020 filing

in response to the sale motion [DN 127 ¶ 6].

           15.     It must also be noted that without an assurance that the administrative

expenses will be paid in full, there also can be no assurance that the debtors will be

able to pay their United States Trustee quarterly fees in full. The sale may cause

additional fees to accrue, and provision must be made for the payment of those fees

in full.

           16.     Approving a sale that does not guarantee that the Chapter 11

administrative expenses will be paid in full may result in a secondary insolvency.



The Proposed Sale Provides No Assurance That The Estates Will Make a
Distribution to the Unsecured Creditors

           17.     The sale agreement currently on file also provides no assurance that the

sale proceeds will be sufficient to fund a confirmable, feasible Chapter 11 plan that

will make a distribution to the unsecured creditors.

           18.     Indeed, upon information and belief, the debtors had $6.3 million in

money on deposit as of June 30, 2020. Upon information and belief, all or most of this

money results from a PPP loan that the debtor obtained under the CARES Act.



                                               6
            Case:20-01947-jwb    Doc #:328 Filed: 09/23/2020      Page 7 of 9




      19.     During the status conference on September 15, 2020, however, the

debtors reported to the Court that all the PPP loan proceeds would be expended on

approved uses and exhausted before the sale closed, or at least before a plan was

confirmed. If the undersigned’s recollection of the debtors’ status report is correct, it

appears that there will be no PPP funds available to fund any plan, and if this sale is

approved, there may be no funds of any kind available to fund any plan of

reorganization.

      20.     If the debtor does spend all of the PPP loan proceeds by the closing of

the sale, that means that the debtors will have spent $6.3 million without filing

complete financial reports that would account for the expenditure of such a

significant sum.



Some of the Proposed Sales Terms Do Not Appear to Benefit the Estates

      21.     The United States Trustee has expressed concerns before about some of

the proposed sale terms. The template APA defines assets that are excluded from the

sale. Those excluded assets do not appear to include unencumbered cash or Chapter

5 recoveries. These assets should be excluded from the sale and retained by the

estates for the benefit of the estates and the unsecured creditors.

      22.     The proposed sale includes waivers of certain causes of action. The

estates should not waive their rights to collect accounts receivable from their account

debtors, including those owed to the debtors by employees or insiders. The estates


                                           7
            Case:20-01947-jwb     Doc #:328 Filed: 09/23/2020     Page 8 of 9




should not waive their rights to surcharge secured creditors under Section 506(c),

particularly in a case like this in which the only beneficiaries of the sale appear to be

the secured creditors and the sale apparently will not create any sale proceeds for the

estates or the unsecured creditors. The proposed sale also should not include third

party waivers or exculpation provisions.

      23.     These funds, potential recoveries, rights and actions may be the only

source of any money to distribute to the creditors, since the stalking horse bid, as

presently understood, is a credit bid with no cash component that would allow for the

finding of a plan or a plan distribution.

      24.     As the sale motion correctly notes, authority for the proposed sale is

found in the Sixth Circuit’s opinion in Stephens Industries, Inc., v. McClung, 789 F,2d

386 (6th Cir. 1980), in which the Sixth Circuit adopted the Second Circuit’s test from

In re Lionel Corp., 722 F.2d 1063, 1071 (2nd Cir. 1983). Lionel set forth a non-exclusive

list of factors for a bankruptcy judge to consider when reviewing a motion to sell all

or a substantial portion of the estate’s assets. When considering such a sale motion

the Second and Sixth Circuits have instructed bankruptcy judges to consider, among

other factors, the effect of the disposition of the assets on a future plan of

reorganization, and the likelihood that a plan of reorganization will be proposed and

confirmed in the near future. Granted, it is difficult to apply the Lionel standard to a

sale motion when the final sale agreement has not been filed with the Court. However,

at this time, it appears that the proposed sale may leave the estate with no businesses


                                            8
             Case:20-01947-jwb     Doc #:328 Filed: 09/23/2020   Page 9 of 9




to operate, no income, no assets, and no cash. The proposed sale, at this moment, does

not appear to make the filing of a plan of reorganization or the confirmation of such a

plan more likely; indeed, approving this proposed sale may make a dismissal or a

conversion to Chapter 7 more likely than a reorganization in Chapter 11.

       25.     Lastly, Mastodon should be paid according to the rate structure set forth

in its appointment order, and the order approving the sale should not change that

rate structure or vary from it.




       For all the above reasons, the United States Trustee asks that the Court not

approve the proposed sale, or that the Court grant such other relief as the Court may

deem just.


                                                Respectfully submitted,
                                                ANDREW R. VARA
                                                United States Trustee
                                                Regions 3 and 9




Date:___________________________            By:__________________________
                                            By: /s/ Michael V. Maggio
                                                Michael V. Maggio
                                                Trial Attorney
                                                Office of the United States Trustee
                                                United States Department of Justice
                                                The Ledyard Building, Second Floor
                                                125 Ottawa Avenue NW, Suite 200R
                                                Grand Rapids, Michigan 49503
                                                Tel: (616) 456-2002, ext. 14

                                            9
